DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/838,553 filed on 4/2/2020 with effective filing date 4/5/2019. Claims 1-39 are pending.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in (claim 34-36) this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 37-39 are rejected under 35 U.S.C. 101 because
Claim 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In regards to claim 37-39, the claims recite “a computer-readable storage medium” which appears to cover both transitory and non-transitory embodiments. This is broad and is open to many interpretations such as signal or software. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) in light of specification (para: 240 of PGPUB) covers both forms of non-transitory tangible media and transitory propagating signals per se. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
Examiner suggests that the Applicant add the limitation “non-transitory” to the computer readable storage medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-7, 11-12, 14-24 & 26-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. Joint Separable and Non-Separable Transforms for Next-Generation Video Coding (IDS) in view of Zaho et al. US 2017/0094314 A1 (hereinafter Z2). 
Per claims 1, 20, 34 & 37, Zhao et al. discloses a method of coding video data, the method comprising: coding a first codeword representing a selected transform scheme of a set of transform candidates of a multiple transform selection (MTS) scheme for a current block of video data (page: 2519, section IV, A., e.g. secondary transform is utilized in an additional transform operated between the full-size primary transform and quantization), the selected transform scheme being a secondary transform of a set of available secondary transforms to be applied in addition to a primary transform (page: 2519, section IV, A., e.g. the selection of a secondary transform can be performed based on either a mode-dependent table or explicit signaling; a two-bit index is explicitly signaled at CU-level, while index value 0 indicates no secondary transform being applied); coding a second codeword representing the secondary transform from the set of available secondary transforms (page: 2519, section IV, A., e.g. the selection of a secondary transform can be performed based on either a mode-dependent table or explicit signaling; a two-bit index is explicitly signaled at CU-level, while index value 0 indicates no secondary transform being applied).
Zhao et al. fails to explicitly disclose applying the primary transform and the secondary transform during coding of residual data for the current block.
Z2 however in the same field of endeavor teaches applying the primary transform and the secondary transform during coding of residual data for the current block (para: 207-208, e.g. Video encoder 20 forms a residual video block; as part of forming the residual video block; transform processing unit 252 applies a transform, such as a discrete cosine transform (DCT) or a conceptually similar transform, to the residual block, producing a video block comprising transform coefficient values; transform processing unit 252 may be configured to apply a secondary transform that is non-separable).
Therefore, in view of disclosures by Z2, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Zhao et al. and Z2 in order to enable reducing residual block representing data by reducing bandwidth and/or storage requirement of video data and potentially reducing energy usage of a video decoder and a video encoder. 
Per claims 2 & 21, Zhao et al. further discloses the method of claim 1, wherein the set of transform candidates includes: 1) a horizontal identity transform and a vertical identity transform (table: I, II, III & IV); 2) a discrete cosine transform (DCT)-2 horizontal transform and a DCT-2 vertical transform (table: I, II, III & IV); 3) a discrete sine transform (DST)-7 horizontal transform and a DST-7 vertical transform (table: I, II, III & IV); 4) a DCT-8 horizontal transform and the DST-7 vertical transform (table: I, II, III & IV); 5) the DST-7 horizontal transform and a DST-8 vertical transform (table: I, II, III & IV); 6) a first non-separable transform (); and 7) a second non-separable transform (table: I, II, III & IV).
Per claims 3 & 22, Zhao et al. further discloses the method of claim 1, wherein the set of transform candidates includes: 1) a horizontal identity transform and a vertical identity transform (table: I, II, III & IV); 2) a discrete cosine transform (DCT)-2 horizontal transform and a DCT-2 vertical transform (table: I, II, III & IV); 3) a discrete sine transform (DST)-7 horizontal transform and a DST-7 vertical transform (table: I, II, III & IV); 4) a DCT-8 horizontal transform and the DST-7 vertical transform (table: I, II, III & IV); 5) the DST-7 horizontal transform and a DST-8 vertical transform (table: I, II, III & IV); and 6) the secondary transform of the set of available secondary transforms (table: I, II, III & IV).
Per claims 4 & 23, Zhao et al. further discloses the method of claim 1, wherein the set of transform candidates excludes a combination of a discrete cosine transform (DCT)-8 horizontal transform and a DCT-8 vertical transform (page: 2517, e.g. table II, e.g. for each non-vertical and non-horizontal intra prediction direction, we start from the above derived transform types DST-VII and DCT-VIII, and tune for each pair of symmetric intra mode with different transform type).
Per claim 5, Z2 further teaches the method of claim 1, wherein codewords associated with the transform candidates comprise Huffman codes (para: 99, & fig. 2, e.g. the quad tree approach may enable the adaptation of the transform to the varying space-frequency characteristics of the residual signal, i.e. quad tree in fig. 2).
	The motivation to combine is same as claim 1.
Per claims 6 & 24, Z2 further teaches the method of claim 1, wherein coding the first codeword comprises coding the first codeword according to at least one of a prediction mode or a size of the current block (para: 206, e.g. after selecting an intra-prediction mode for a block, intra-prediction unit 246 may provide information indicative of the selected intra-prediction mode for the block to entropy encoding unit).

Per claim 7, Z2 further teaches the method of claim 6, further comprising selecting the MTS scheme from a set of MTS schemes each including at least one of different sets of transform candidates or different binarizations for the transform candidates according to at least one of the prediction mode or the size of the current block (para: 151, e.g. as part of entropy encoding the NSST index, video encoder 20 may binarize the NSST index).
	The motivation to combine is same as claim 1.
Per claim 11, Z2 further teaches the method of claim 6, wherein the size of the current block is defined according to at least one of a width of the current block or a height of the current block (para: 187, e.g. video encoder 20 and/or video decoder 30 may be configured to apply different sizes and different shapes (other than square or non-square) of NSST for different block sizes;  a 4.times.4 NSST may be applied for 4.times.4 blocks, and an 8.times.8 NSST may be applied on the top-left 8.times.8 transform coefficients for 8.times.8 and greater blocks).
	The motivation to combine is same as claim 1.
Per claim 12, Z2 further teaches the method of claim 6, wherein a shape of the current block is defined as square or rectangular  (para: 187, e.g. video encoder 20 and/or video decoder 30 may be configured to apply different sizes and different shapes (other than square or non-square) of NSST for different block sizes).
	The motivation to combine is same as claim 1.
Per claim 14, Zhao et al. further discloses the method of claim 1, wherein the set of transform candidates includes one or more separable transform candidates and one or more non-separable transform candidates (page: 2519, section IV B, e.g. the proposed joint separable primary and non-separable secondary transform).
Per claims 15, 26, 35 & 38, Zhao et al. further discloses the method of claim 1, wherein the second codeword comprises a value for a low-frequency non-separable transform (LFNST) syntax element, the method further comprising: determining that the value for the LFNST syntax element is coded according to the selected transform scheme, wherein coding the value for the LFNST syntax element comprises coding the value for the LFNST syntax element in response to determining that the value for the LFNST syntax element is coded (page: 2520, section IV.B, e.g. the value of transform set is decided by the intra prediction mode according to Table IV, and the value of secondary transform index is explicitly signaled into the bitstream for each CU to indicate whether and which secondary transform is applied).
Per claims 16 & 27, Z2 further teaches the method of claim 15, wherein the first codeword comprises an MTS syntax element, and wherein determining that the value for the LFNST syntax element is coded comprises determining that the value for the LFNST syntax element is coded according to the first codeword (para: 168 & 170, e.g. the selected non-separable secondary transform candidate is further specified by the explicitly signaled CU-level MDNSST index; the MDNSST index is signaled in a bitstream once per Intra CU after transform coefficients and truncated unary binarization is used).
Per claim 17 & 28, Zhao et al. further discloses the method of claim 15, wherein determining that the value for the LFNST syntax element is coded comprises determining that the value for the LFNST syntax element is coded according to whether the selected transform scheme includes a discrete cosine transform (DCT)-2 horizontal transform and a DCT-2 vertical transform (table I, II, page 2517, Col. 2, e.g. linearly increasing, decreasing or constant, and therefore the best transform candidates along the perpendicular direction of the prediction direction are DCT-II, DST-VII and DCT-VIII).
Per claims 18, 29, & 36, Zhao et al. discloses the method of claim 1, wherein coding the first codeword comprises decoding the first codeword (page: 2519, section IV, A., e.g. secondary transform is utilized in an additional transform operated between the full-size primary transform and quantization); wherein coding the second codeword comprises decoding the second codeword (page: 2519, section IV, A., e.g. the selection of a secondary transform can be performed based on either a mode-dependent table or explicit signaling; a two-bit index is explicitly signaled at CU-level, while index value 0 indicates no secondary transform being applied).
Zhao et al. fails to explicitly disclose rest of the claim limitations. 
Z2 however in the same field of endeavor teaches wherein applying the primary transform and the secondary transform comprises:  applying the secondary transform to decoded transform coefficients to produce intermediate transform coefficients (para: 213-214, e.g. during the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder; Entropy decoding unit 270 of video decoder entropy decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, and other syntax elements); and applying the primary transform to the intermediate transform coefficients to produce a residual block for the current block (para: 213-214, e.g. during the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder; Entropy decoding unit 270 of video decoder entropy decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, and other syntax elements).
Therefore, in view of disclosures by Z2, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Zhao et al. and Z2 in order to enable reducing residual block representing data by reducing bandwidth and/or storage requirement of video data and potentially reducing energy usage of a video decoder and a video encoder. 
Per claims 19, 30, & 39 Zhao et al. discloses the method of claim 1, wherein coding the first codeword comprises encoding the first codeword (page: 2519, section IV, A., e.g. secondary transform is utilized in an additional transform operated between the full-size primary transform and quantization); wherein coding the second codeword comprises encoding the second codeword (page: 2519, section IV, A., e.g. the selection of a secondary transform can be performed based on either a mode-dependent table or explicit signaling; a two-bit index is explicitly signaled at CU-level, while index value 0 indicates no secondary transform being applied).
Zhao et al. fails to explicitly disclose rest of the claim limitations. 
Z2 however in the same field of endeavor teaches  wherein applying the primary transform and the secondary transform comprises: applying the primary transform to a residual block for the current block to generate intermediate transform coefficients (para: 213-214, e.g. during the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder; Entropy decoding unit 270 of video decoder entropy decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, and other syntax elements); and applying the secondary transform to the intermediate transform coefficients (para: 213-214, e.g. during the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder; Entropy decoding unit 270 of video decoder entropy decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, and other syntax elements).
Therefore, in view of disclosures by Z2, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Zhao et al. and Z2 in order to enable reducing residual block representing data by reducing bandwidth and/or storage 
Per claim 31, Z2 further teaches the device of claim 20, further comprising a display configured to display decoded video data (para: 219 & fig. 1, e.g. display device).
Per claim 32, Z2 further teaches the device of claim 20, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (para: 47 & fig. 1, e.g. camera or TV).
Per claim 33, Z2 further teaches the device of claim 20, wherein the device comprises at least one of: an integrated circuit; a microprocessor; or a wireless communication device (para: 47 & fig.1, e.g. smartphone).
The motivation to combine is same as claim 1.
Allowable Subject Matter
10.	Claims 8-10, 13 & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Korodi et al. US 2011/0291867 A1, e.g. a method for encoding an input sequence of symbols as a plurality of codewords including primary codewords and secondary codewords, and a method of decoding the plurality of codewords. 
	Hsieh et al. US 2018/0103252 A1, e.g. the video coding device applies a primary transform to a block of the video data, the primary transform having a first size, and the sub-block being at least a portion of the block. The video coding device determines whether application of a secondary transform, having a second size, to a sub-block of the block is allowed. 
	Zhao et al. US 2016/0219290 A1, e.g. A video encoder and a video decoder may select transform subsets that each identify one or more candidate transforms. The video encoder and the video decoder may determine transforms from the selected transform subsets. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485